Citation Nr: 1134192	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  03-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran active duty from March 1967 to March 1970 with additional time in the Puerto Rico Army National Guard.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from February 2002 and April 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran was scheduled to appear for a hearing with the a Veterans Law Judge (VLJ) in May 2007; however, prior to the hearing, the Veteran requested that the hearing be cancelled.  The Veteran has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

These claims were previously remanded by the Board in April 2009 for further evidentiary development.  As will be discussed further below, such development has been completed and the Veteran's claims have been returned to the Board for appellate proceedings.  

As noted by the Board in the April 2009 remand, the Veteran's representative has also specifically asserted that, in a May 2003 statement, the Veteran had expressed a desire to reopen a claim for service connection for sinusitis and either desired a compensable rating for service-connected dental disability or was seeking service connection for additional dental disability.  See a statement from the Veteran's representative dated in January 2009.  Also, the Board found that the representative had also raised the issues of entitlement to service connection for carpal tunnel syndrome, capsulitis, neuritis, metatarsalgia, and myalgia as secondary to the Veteran's service-connected diabetes mellitus and right and left upper extremity diabetic neuropathy.  These issues have not been adjudicated by the RO, and thus, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Clarification of an issue on appeal

While the Board notes that a claim for service connection for headaches was previously denied by the RO in December 1989 and November 2000 and by the Board in April 1992, at all prior times of adjudication, this claim was asserted by the Veteran and developed and adjudicated on a direct basis only.  In addition, although the RO has adjudicated the current claim on both a direct and secondary basis, it is clear from a January 2009 statement from the Veteran's representative that the Veteran's current claim seeks service connection for headaches as secondary to service-connected diabetes mellitus.  See the January 2009 statement from the Veteran's representative.  Thus, the Board finds that this is a "new" claim, and that it is not necessary to address it on a new and material basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Issues not on appeal

In April 2009, the Board increased the assigned evaluations for the Veteran's service-connected peripheral neuropathy of the right and left upper extremities from 10 percent to 20 percent disabling prior to May 25, 2007, and denied the Veteran's claims of (1) entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, to include entitlement to a rating in excess of 10 percent prior to December 1, 2003, (2) entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the left lower extremity, to include entitlement to a rating in excess of 10 percent prior to May 25, 2007, and (3) entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.  To the Board's knowledge, no appeal was taken as these issues.  The Board's decision is therefore final, and those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's diagnosed heart condition is caused by his service-connected diabetes mellitus, type II.  

2.  The preponderance of the competent medical and other evidence of record fails to reflect that the Veteran's diagnosed migraine headaches are caused or aggravated by his service-connected diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a heart condition, to include hypertension, is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  Entitlement to service connection for migraine headaches is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stegall considerations

As noted in the Introduction, in April 2009, the Board remanded the Veteran's claims.  Specifically, the April 2009 Board remand instructed that the RO should afford the Veteran VA examinations and obtain opinions concerning whether the Veteran's heart condition, to include hypertension, and migraine headaches were caused or aggravated by his service-connected diabetes mellitus, type II, and whether the Veteran's service-connected disabilities alone, without the consideration of any nonservice-connected disorders, rendered him unable to secure or follow a substantially gainful occupation.  The Veteran was afforded an examination in December 2009.  As will be discussed further below, review of the December 2009 VA examination report reflects that it is adequate for the purpose of deciding the Veteran's heart condition/hypertension and migraine headaches claims.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claims, a letter dated in March 2003 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that the Veteran was not notified of the how VA determines disability rating and effective dates as per the Court's decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), prior to the initial adjudication of his claims in April 2003.  However, the Court's Decision in Dingess/Hartman was not promulgated until March 2006, such notification is a practical and factual impossibility.  Nonetheless, the Board observes that the Veteran was notified of such in a letter from the RO dated in March 2006, and the Veteran's claim were readjudicated subsequent to his receipt of this letter in a supplemental statement of the case (SSOC) dated in July 2010.  Thus, any timing error concerning this notice has been cured.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's service and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded VA examinations in April 2003 and December 2009 in connection with his claims.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the April 2003 and December 2009 VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of April 2003 and December 2009 VA examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Initial matter

As discussed in the Introduction, the Board will only discuss the Veteran's headaches claim under the theory of secondary service connection.  Further, as will be discussed further below, the Board has concluded that service connection for a heart condition is warranted under the theory of secondary service connection.  Accordingly, consideration of the Veteran's heart condition claim under the theory of direct service connection is moot.  

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under  38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The determination as to whether the requirements of secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Discussion

Since the Veteran's claims decided herein concern application of congruent facts to identical laws and regulations, for the sake of economy, the Board will discuss them together.  

In the present case, it is uncontroverted that the Veteran has been diagnosed with a heart condition (aortic atherosclerosis) and migraine headaches.  See e.g. the April 2003 and December 2009 VA examinations.  Accordingly, Wallin element (1) has been demonstrated as to both issues.  Further, as noted elsewhere in this decision, the RO has awarded service connection for diabetes mellitus, type II, effective since May 10, 2001.  As such, Wallin element (2) has been demonstrated with regard to both issues.  

As to crucial Wallin element (3), whether the Veteran's heart condition and/or migraine headaches are caused or aggravated by his service-connected diabetes mellitus, type II, the Board will discuss the nexus opinion of record concerning each disorder separately.  

Concerning the Veteran's heart condition claim, the only medical nexus opinion of record is favorable to the Veteran's.  After a thorough review of the Veteran's VA claims file and an interview and physical examination of the Veteran, the December 2009 VA examiner opined that the Veteran's diagnosed aortic atherosclerosis was causally-related to his diabetes mellitus, type II.  See the December 2009 VA examination report.  There is no medical evidence to the contrary.  

Accordingly, Wallin element (3) has been demonstrated with respect to the Veteran's heart condition claim, and the Board concludes that service connection is warranted.  

Concerning the Veteran's migraine headaches claim, the Board observes that both medical nexus opinions of record are unfavorable to the Veteran's claim.  

After a thorough review of the Veteran's VA claims file and an interview and physical examination of the Veteran, the April 2003 VA examiner opined that the Veteran's migraine headaches were not causally-related to his service-connected diabetes mellitus, type II.  However, as noted by the Board in the April 2009 remand, the April 2003 VA examiner failed to provide an rationale for this opinion.  Accordingly, the Board finds this opinion to be of little weight of probative value.  C.f. Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")

After a thorough review of the Veteran's VA claims file and an interview and physical examination of the Veteran, the December 2009 VA examiner opined that the Veteran's migraine headaches were not causally-related to his service-connected diabetes mellitus, type II.  Crucially, the December 2009 VA examiner noted the Veteran's extensive history of a intracranial right middle fossae arachnoid cyst which was noted in MRI reports dated in July 1997 (which preceded any diagnosis of diabetes mellitus) and November 2001.  The December 2009 VA examiner further stated that the Veteran's migraine headaches were likely related to his nonservice-connected brain cyst.  See the December 2009 VA examination report.  

The Veteran has not submitted a medical opinion to contradict the conclusions of the April 2003 and December 2009 VA examiners.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Concerning the Veteran's assertions that his migraine headaches are causally-related to his service-connected diabetes mellitus, type II, as a lay person, he is not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Rucker, supra.

Accordingly, Wallin element (3), medical nexus, has not been satisfied, and the Veteran's claim migraine headaches claim fails on this basis.  

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine headaches.  Consequently, the benefit-of- the-doubt rule does not apply, and the claim for service connection for kidney stones must be denied.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.


ORDER

Entitlement to service connection for a heart condition is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to service connection for migraine headaches, claimed as secondary to service-connected diabetes mellitus, type II, is denied.  


REMAND


Regrettably, the Veteran's TDIU claim must once again be remanded for further development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.

The Veteran alleges his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As noted elsewhere in this decision, the Board remanded this claim to provide the Veteran with a VA examination and obtain an opinion concerning the effects of the Veteran's service-connected disabilities on his employability.  Specifically, the April 2009 Board remand instructed:

"The examiner is requested to express a medical opinion as to the degree of occupational impairment attributable to the Veteran's service-connected disabilities (diabetes mellitus, diabetic neuropathy of the upper and lower extremities, traumatic loss of teeth, erectile dysfunction, and any other service-connected disability), as opposed to any nonservice-connected disabilities and advancing age.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on the Veteran's employment is likely to be permanent."

See the April 2009 Board remand at page 20.  [Emphasis added by the Board]

The December 2009 VA examination report reflects that, after a thorough review of the Veteran's VA claims file and an interview and physical examination of the Veteran, the VA examiner opined:

"Based on today's [examination] and medical history, [the] Veteran is poorly able to obtain and sustain a financially gainful job.  Conditions contributing more to this is [sic] Diabetes Mellitus with Peripheral Neuropathy and pain associated to [a] lumbar condition and knees.  Diabetes Mellitus with Peripheral Neuropathy contributes more, since symptoms related to it are constant.  Due to [the] nature of progressive deterioration of the neuropathy associated to Diabetes Mellitus, limitations related to this condition (motor and sensory functions of [the] hands and legs) are likely to be permanent."  

See the December 2009 VA examination report.  

The Board concludes that the December 2009 VA examiner's opinion concerning the Veteran's TDIU claim is inadequate.  See Barr, supra.  Specifically, it appears that the VA examiner took into consideration the Veteran's subjective reports of pain associated with his nonservice-connected lumbar spine and bilateral knee disorders when opining on the effects of his service-connected disabilities on his employment.  As noted above, the Board specifically instructed that the VA examiner's opinion was to be offered without consideration of any manifestation of nonservice-connected disabilities.  Moreover, in light of the award of service connection for a heart disorder (see above), the examiner must be provided another opportunity to render an opinion as to the role of all service-connected disorders, to include the heart condition, on the Veteran's ability to maintain substantially gainful employment.

Given those pronouncements, and the fact that significant development sought by the Board on the issues on appeal has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2010); see also, Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the December 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion concerning the effects of the Veteran's service-connected disabilities on his employability.  

The claims folder and a copy of this remand are to be made available to the examiner for review in conjunction with the examination.  

The examiner is requested to express a medical opinion as to the degree of occupational impairment attributable to the Veteran's service-connected disabilities only (currently diabetes mellitus, diabetic neuropathy of the upper and lower extremities, traumatic loss of teeth, a heart condition and erectile dysfunction), as opposed to any nonservice-connected disabilities and advancing age.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on the Veteran's employment is likely to be permanent.

If another VA examination is needed in order to render this opinion, such should be scheduled and all tests deemed necessary must be conducted.  If another examination is scheduled, the Veteran must be advised of the importance of reporting to the examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


